UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A (Amendment No. 1) (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-82580 SIGNATURE EXPLORATION AND PRODUCTION CORP. (Exact name of small business issuer as specified in its charter) Delaware (State or other Jurisdiction of Incorporation or organization) 59-3733133 (IRS Employer I.D. No.) 3200 Southwest Freeway, Ste 3300 Houston, Texas 77027 Phone: (888) 895-3594 Fax: (888) 800-5918 (Address and telephone number of principal executive offices) (Address, including zip code, and telephone and facsimile numbers, including area code, of registrant’s executive offices) Not Applicable (Former name, former address and former fiscal year, if changed since last report ) Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. - 1 - EXPLANATORY NOTE The purpose of this Amendment No. 1 to our Quarterly Report on Form 10-Q for the period ended June 30, 2012, as filed with the Securities and Exchange Commission on August 22, 2011, is to furnish Exhibit 101 to the Form 10-Q within the 30 day grace period provided for the initial submissions of interactive data files, as required by Rule 405 of Regulation S-T.Exhibit 101 to this report furnishes the following items from our Form 10-Q formatted in XBRL (eXtensible Business Reporting Language): (i) the unaudited Condensed Consolidated Balance Sheets, (ii) the unaudited Condensed Consolidated Statements of Income, (iii) the unaudited Condensed Consolidated Statements of Comprehensive Income, (iv) the unaudited Condensed Consolidated Statements of Cash Flows, (v) the notes to the unaudited Condensed Consolidated Financial Statements, and (vi) the Notes to the Condensed Consolidated Financial Statements. Users of this data are advised that pursuant to Rule 406T of Regulation S-T these interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, are deemed not filed for purposes of section 18 of the Securities and Exchange Act of 1934, and otherwise are not subject to liability under those sections. No other changes have been made to the Form 10-Q other than the furnishing of the exhibit described above.This Amendment No. 1 does not reflect subsequent events occurring after the original filing date of the Form 10-Q or modify or update in any way disclosures made in the Form 10-Q. - 2 - Item 6. Exhibits 31.1 (1) Certification of Chief Executive Officer and Chief Financial Officer pursuant to Rule 13a-14(a) and Rule 15d-14(a), promulgated under the Securities Exchange Act of 1934, as amended 32.1 (1) Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of The Sarbanes-Oxley Act of 2002 101* XBRL data files of Financial Statements and Notes contained in this Quarterly Report on Form 10-Q (1) Incorporated by reference to the Company’s Form 10-Q, filed with the Securities and Exchange Commission on August 20, 2012. * Furnished herewith - 3 - SIGNATURES In accordance with the requirements of the Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SIGNATURE EXPLORATION AND PRODUCTION CORP. Date: August 24, 2012 By: /s/ Steven Weldon Name: Steven Weldon Title: Chief Executive Officer, Chief Financial Officer, Chairman, and Director Pursuant to the requirements of the Securities Exchange Act of 1934, this Annual Report has been signed below by the following persons on behalf of the registrant in the capacities and on the dates indicated. By: /s/ Steven Weldon August 24, 2012 Name: Steven Weldon (Date) Title: Chief Executive Officer, Chief Financial Officer, Chairman, and Director - 4 -
